Citation Nr: 1203886	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-39 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable rating for a lumbar spine disability.  

2.  Entitlement to service connection for residuals of fracture to the left heel.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran had active service from November 1986 to July 1993 with reported service in the Reserve from 2001 to the present.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  A hearing before the undersigned Veterans Law Judge was held at the RO in February 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported serving in the Reserve from 2001 to the present.  As any medical or personnel records from that period of service are relevant to the matter on appeal, particularly the claim of service connection, they must be requested.  

Furthermore, based on the concurrent need for a remand, a contemporaneous VA examination should be conducted to determine the nature and severity of the Veteran's lumbar spine disability.  A February 2010 VA examination included an opinion as to the likely etiology of the Veteran's back disability, but is inadequate for rating purposes.  

Additionally, with respect to the claim of service connection, the Veteran should be requested to provide additional information about the location of the reported VA treatment in California in 2008.  Furthermore, if the evidence indicates that the Veteran served on active duty at the time of the heel injury, a VA examination should be conducted to determine if the Veteran has any service-connectable residuals.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant records, medical and personnel, from the Veteran's Reserve unit.  If additional information is needed from the Veteran, he should be so informed.  If the records are not available, the Veteran should be so informed.  

2.  Ask the Veteran for additional information about the location of the reported VA treatment in 2008.  Request all outstanding VA treatment records.  

3.  Ask the Veteran about the existence of relevant non-VA treatment records.  Request all reported records.

4.  Make a determination as to the Veteran's duty status for all periods of Reserve duty after 2001.  

5.  After completion of the foregoing, schedule the Veteran for an appropriate examination to determine the current extent and severity of lumbar spine disability.  The examiner should review the claims file.  The examiner should perform range of motion studies as well as any diagnostic studies deemed necessary.  The examiner should note the presence and degree of any neurological deficit found upon examination.  

6.  Then, if the evidence indicates that the Veteran sustained a heel fracture during a period of active service, schedule the Veteran for an examination to determine whether there is any residual of the heel fracture.  The examiner should review the claims file and state whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran has any residual of the in-service heel fracture.  

7.  Thereafter, readjudicate the appellant's claims.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


